IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN M. KISTLER,                          : No. 850 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
WELLS FARGO BANK, N.A.,                   :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.